Order
PER CURIAM.
Natural mother, T.L.W., and natural father, T.W.W., appeal from the judgment of the Circuit Court of Clay County that terminated their parental rights to their minor child, C.F.W. T.L.W. also appeals from a separate judgment, entered at the same time, which terminated her parental rights to her other minor child by another father, C.R.D.W. The cases have been consolidated on appeal. T.L.W. alleges that the termination of her parental rights to the children is not supported by substantial evidence and is against the weight of the evidence. She also alleges that the trial court erred in failing to consider placement of the children with relatives, T.W.W. alleges that the termination of his parental rights based upon abandonment of C.F.W. is not supported by substantial evidence and is contrary to the weight of the evidence.
We affirm the judgments terminating both T.L.W.’s and T.W.W.’s parental rights. Rule 84.16(b).